Citation Nr: 0631075	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  05-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
hypertension, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial increased evaluation for 
arteriosclerotic heart disease, with heart murmur, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1945 to July 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for hypertension and 
arteriosclerotic heart disease.  A notice of disagreement was 
received in November 2004, a statement of the case was issued 
in January 2005, and a substantive appeal was received in 
January 2005.  The veteran initially requested a hearing 
before the Board, but this request was subsequently withdrawn 
in August 2005.  A motion to advance this case on the docket 
was granted in September 2006. 


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 110 or more, 
nor systolic pressure predominantly 200 or more.

2.  The veteran's service-connected arteriosclerotic heart 
disease, with heart murmur, is manifested by an estimated 
achievement of 5 to 8 METs on treadmill stress testing and an 
ejection fraction of greater than 50 percent; there is no 
history of congestive heart failure.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.104, Diagnostic Code 7101 (2006).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for the veteran's service-
connected arteriosclerotic heart disease, with heart murmur, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 7005 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a November 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the November 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
the his possession that pertains to his claim.  The Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
November 2003 rating decision granted service connection for 
arteriosclerotic heart disease and hypertension.  
Subsequently, the veteran filed a notice of disagreement to 
the disability ratings assigned and in November 2004, a VCAA 
letter was issued.  The VCAA letter notified the claimant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his/her possession that pertains to the 
claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in November 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to certification of the veteran's 
claim to the Board in June 2006.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In 
March 2006, prior to certification to the Board, the RO 
provided the veteran with notice outlining the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.   No useful 
purpose would be served by delaying appellate review for any 
additional action with regard to this notice.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

The veteran was afforded VA examinations in October 2003 and 
April 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue(s) on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Hypertension

The present appeal involves the veteran's claim that the 
severity of his hypertension warrants a higher disability 
rating.  The veteran's service connected hypertension has 
been rated by the RO as 10 percent disabling under the 
provisions of Diagnostic Code 7101 for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
38 C.F.R. § 4.104.  According to Diagnostic Code 7101, a 60 
percent rating is warranted if the diastolic pressure is 
predominantly 130 or more, a 40 percent rating is assigned if 
the diastolic pressure is predominantly 120 or more, a 20 
percent rating is warranted when the diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more, and a 10 percent rating is 
assigned if the diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

The veteran was afforded a VA examination in October 2003 to 
determine the etiology of his hypertension.  His blood 
pressure reading at this examination was 144/70.  The veteran 
was afforded another VA examination in April 2005 to 
determine the extent of his hypertension.  The veteran's 
blood pressure readings at the examination were 168/97, 
128/108 and 181/85.  The diagnosis was hypertensive 
cardiovascular disease.  

VA treatment records from August 2000 to April 2006 showed 
approximately 35 blood pressure readings.  Significantly, a 
June 2005 treatment record showed a blood pressure reading of 
169/113, a June 2004 treatment record showed a blood pressure 
reading of 222/98, and a May 2002 treatment record showed a 
blood pressure reading of 208/92.  However, all of the 
remaining 32 readings showed diastolic pressure under 110 and 
systolic pressure under 200.   The records also indicated 
that the veteran's blood pressure had to be continuously 
monitored, and that he took medications to control his blood 
pressure.

The veteran also had approximately 24 blood pressure readings 
done at private facilities from January 2001 to September 
2005.  Significantly, private treatment records showed a 
blood pressure reading of 214/88 in March 2001, readings of 
224/140 and 240/120 on the same day in May 2004, and 205/120 
in June 2004.  

The Board notes that according to the private treatment 
records, the elevated readings of 224/140 and 240/120 
occurred on the same day when the veteran was admitted to a 
private emergency room.  An emergency room report indicated 
that throughout treatment, the veteran's blood pressure 
gradually decreased to 130/66.  Further, the June 2004 
elevated reading of 205/120 was after implantation of a 
pacemaker and again, after receiving medication, the 
veteran's blood pressure decreased to 112/62.  Thus, even 
though the veteran had elevated readings on these two 
occasions, it appears that after treatment, his blood 
pressure decreased within a short time period. 

Therefore, based on the medical evidence of record, out of 
approximately 59 readings, including the four done at VA 
examinations, over almost six years, only approximately four 
have showed diastolic pressure over 110 and two of those 
readings were on the same date, and only approximately six 
have showed systolic pressure over 200, and again, two were 
on the same date.  The Board notes that neither the veteran 
nor his representative have specifically pointed to any blood 
pressure readings that predominantly showed systolic pressure 
at 200 or more or diastolic pressure at 110 or more. 

The Board must conclude that the medical evidence does not 
demonstrate that the veteran's hypertension more nearly 
approximates diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, as contemplated 
by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Even though there have been a 
few instances where the veteran's diastolic pressure was over 
110 and systolic pressure over 200 during the applicable time 
period, this does not constitute a "predominant" reading of 
diastolic pressure of 110 or more or systolic pressure of 
200, as contemplated by the rating criteria.  Upon review of 
the entirety of the veteran's blood pressure readings taken, 
the diastolic pressure is predominantly below 110 and 
systolic is predominantly below 200.  As a result, the 
evidence does not meet the criteria for a rating in excess of 
10 percent.  Thus, a preponderance of the evidence is against 
the veteran's claim for a rating in excess of 10 percent for 
hypertension.

Arteriosclerotic Heart Disease, with Heart Murmur

The present appeal also involves the veteran's claim that the 
severity of his service-connected arteriosclerotic heart 
disease warrants a higher disability rating.  The veteran's 
service connected arteriosclerotic heart disease has been 
rated by the RO as 30 percent disabling under the provisions 
of Diagnostic Code 7005 for arteriosclerotic heart disease 
(coronary artery disease).  38 C.F.R. § 4.104.  A 30 percent 
evaluation is warranted with a documented history of coronary 
artery disease where a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

According to private treatment records, in 1989, the veteran 
had an angioplasty performed.  An April 2002 private 
treatment record noted the angioplasty and indicated that the 
veteran had an episode of exertional chest pain in 1996, but 
that resolved and he had not had any problems since that 
time.  The veteran's physical activity was limited in a major 
way by Parkinson's disease.  There had been no exertional 
chest pain, palpitations, coughing wheezing, orthopnea, or 
paroxysmal nocturnal dyspnea.  The veteran had a little 
exertional dyspnea that he attributed to the effort of 
movement.  The diagnosis was atherosclerotic cardiovascular 
disease, status post angioplasty, presently asymptomatic.  

A February 2003 VA echocardiogram showed all four chambers 
were normal in size and function.  The atrioventricular was 
calcified with trace aortic insufficiency.  The tip of the 
posterior pap muscle was calcified with moderate mitral 
regurgitation.  The ejection fraction was 56 percent.  
Diastolic dysfunction was present, but there was good 
systolic function.  The Apex was hypokinetic. 

The October 2003 VA examination showed no history of or 
evidence of congestive heart failure. The examiner noted that 
the veteran was unable to do stress testing, but estimated 
that METS would be 5 to 8, based on his ability to ambulate 
with a walker.  

A May 2004 private chest x-ray showed borderline cardiomegaly 
without evidence to indicate congestive heart failure or 
other definite acute process.  Private treatment records 
showed that in June 2004, the veteran underwent implantation 
of a permanent pacemaker for symptomatic bradycardia, without 
evidence of any complications.  A follow up x-ray indicated 
that there was no acute cardiopulmonary process identified.  
The Board notes that a November 2005 rating decision granted 
a temporary 100 percent disability evaluation from the date 
of hospital admission and the two following months. 

The April 2005 VA examination report noted that the veteran 
underwent angioplasty surgery in 1989, and had a pacemaker 
installed in June 2004 (for which a 100 percent rating was 
assigned for two months pursuant to Diagnostic Code 7018).  
The examiner further stated that the veteran has had no 
cardiovascular complaints since implantation of the 
pacemaker.  There has been no dizziness, diaphoresis, skip 
beats or palpitations.  The veteran has no history of acute 
myocardial infarction.  The examiner noted that the veteran's 
activity was limited by Parkinson's disease, but stated that 
the veteran walked with either a walker or wheelchair at home 
without cardiovascular complaints.  The examiner opined that 
the veteran's level of activity was 5 to 8 METS.  The 
examination report indicated that there was no evidence of 
congestive heart failure. 

A July 2005 private echocardiogram report showed the 
following: mild aortic stenosis; mild aortic regurgitation, 
mild concentric left ventricular hypertrophy; ejection 
fraction of 60 percent; mild mitral and tricuspid 
regurgitation; mild biatrial enlargement; and grade 1/4 
diastolic dysfunction. 

VA treatment records showed some intermittent complaints of 
shortness of breath and chest pain. 

Therefore, based on the medical evidence of record, a rating 
in excess of 30 percent for the veteran's service connected 
arteriosclerotic heart disease, with heart murmur, is not 
warranted.  The evidence of record indicates that there is no 
history of congestive heart failure, and his treadmill stress 
test did not indicate a MET of five or less resulting in 
dyspnea, fatigue, angina dizziness or syncope to warrant a 60 
percent disability evaluation.  The Board acknowledges that 
both VA examinations estimated METs of 5 to 8, and 5 METs is 
the high end criteria for a 60 percent evaluation.  However, 
the examiners also opined that METs could be greater than 5 
and as high as 8 and there is still no medical evidence that 
exertion results in dyspnea, fatigue, angina, dizziness or 
syncope.  Further, there has been no objective finding of 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Both echocardiograms in February 2003 and 
July 2005 showed that the veteran's ejection fraction was 
over 50 percent.  Thus, the Board finds that the current 30 
percent disability rating more nearly approximates the 
veteran's arteriosclerotic heart disease, with heart murmur.  
A preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for 
arteriosclerotic heart disease, with heart murmur.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

With regard to both issues, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence and the negative 
evidence to permit favorable determinations.



ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


